Exhibit 10.9

 

WAIVER

 

April 29, 2014

 

For good and valid consideration which is hereby acknowledged, Scott Reiman 1991
Trust hereby (i) waives the application of Sections 3(e)(i) and 3(e)(ii) of the
Series A Common Stock Purchase Warrants (“Series A Warrants”) of Prospect Global
Resources, Inc. (“Prospect’) held by it, to the extent applicable, to the
issuance of Prospect’s common stock in exchange (the “Exchange Issuances”) for
outstanding Series A Warrants conducted pursuant to Prospect’s ongoing offer to
exchange one share of its common stock for each outstanding Series A Warrant
(the “Exchange Offer”) or any future transactions described in
Section 3(e)(i) and 3(e)(ii) and (ii) agrees that no anti-dilution adjustment to
its Series A Warrants will occur as a result of the Exchange Issuances or any
future transactions; provided, that this waiver shall be void and of no force or
effect in the event that Prospect has not completed an equity financing (private
or public) by the close of business on June 30, 2014 in an amount at least equal
to the lesser of $17 million or the amount necessary to retire its indebtedness
to the Karlsson Group, Inc. plus $2 million. If Prospect rescinds or terminates
the Exchange Offer with respect to Scott Reiman 1991 Trust, this waiver shall be
void and of no force or effect.

 

Scott Reiman 1991 Trust

 

 

By:

/s/ Scott Reiman

 

Name:  Scott Reiman

 

Title:  Trustee

 

 

 

Acknowledged:

 

Prospect Global Resources Inc.

 

 

By:

/s/ Gregory Dangler

 

Gregory Dangler

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

WAIVER

 

April 29, 2014

 

For good and valid consideration which is hereby acknowledged, Very Hungry LLC
hereby (i) waives the application of Sections 3(e)(i) and 3(e)(ii) of the
Series A Common Stock Purchase Warrants (“Series A Warrants”) of Prospect Global
Resources, Inc. (“Prospect’) held by it, to the extent applicable, to the
issuance of Prospect’s common stock in exchange (the “Exchange Issuances”) for
outstanding Series A Warrants conducted pursuant to Prospect’s ongoing offer to
exchange one share of its common stock for each outstanding Series A Warrant
(the “Exchange Offer”) or any future transactions described in
Section 3(e)(i) and 3(e)(ii) and (ii) agrees that no anti-dilution adjustment to
its Series A Warrants will occur as a result of the Exchange Issuances or any
future transactions; provided, that this waiver shall be void and of no force or
effect in the event that Prospect has not completed an equity financing (private
or public) by the close of business on June 30, 2014 in an amount at least equal
to the lesser of $17 million or the amount necessary to retire its indebtedness
to the Karlsson Group, Inc. plus $2 million. If Prospect rescinds or terminates
the Exchange Offer with respect to Very Hungry LLC, this waiver shall be void
and of no force or effect.

 

Very Hungry LLC

 

 

By:

/s/ Brian Fleischmann

 

Name:  Brian Fleischmann

 

Title:  EVP

 

 

 

Acknowledged:

 

Prospect Global Resources Inc.

 

 

By:

/s/ Gregory Dangler

 

Gregory Dangler

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------